Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142805                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  LINDA SUE WOLFORD,                                                                                                 Justices
            Plaintiff-Appellee,
  v                                                                SC: 142805
                                                                   COA: 295989
  PHILLIP ANTHONY PIKARSKI,                                        Huron CC: 09-004076-NI
            Defendant,
  and
  THUMB HOME REAL VIDEO, LLC,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 17, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for
  the reasons stated in the Court of Appeals dissenting opinion.

        MARILYN KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2011                       _________________________________________
           h0726                                                              Clerk